 



Exhibit 10.1
EMPLOYMENT AGREEMENT — EXTENSION
     AGREEMENT executed as of November 3, 2005 (the “Effective Date”), between
MASTEC, INC. (the “Company”) and AUSTIN J. SHANFELTER (the “Executive”)
extending that certain Employment Agreement (the “Original Agreement”) between
the Company and the Executive made effective January 1, 2002.
     In consideration of the mutual covenants and obligations set forth in the
Original Agreement and in this Agreement, the parties agree as follows:
     1. Employment Position. The Company hereby agrees to continue to employ
Executive and Executive hereby accepts continued employment as President and
Chief Executive Officer of the Company and its subsidiaries, upon the terms and
conditions set forth in the Original Agreement and in this Agreement. Executive
will report only to the Board of Directors of the Company (the “Board”) or its
designee. Executive will have such responsibilities and perform such duties as
the Board or its designee assigns to Executive, commensurate with Executive’s
position as President and Chief Executive Officer of the Company.
     2. Employment Term. Executive’s employment will be for a term (the
“Employment Term”) commencing on the Effective Date of the Original Agreement
and ending on the close of business March 31, 2007 (the “End-of-Term Date”).
     3. Responsibilities. During the Employment Term, Executive will devote his
full working time, attention and energies to the business of the Company and its
subsidiaries, except that the Company acknowledges that Executive is a director
of philanthropic organizations and may continue to devote a reasonable amount of
his time to such existing directorships so long as they do not unreasonably
interfere with the discharge of his duties for the Company. Executive will not
accept any new directorships or other positions that require Executive’s working
time and attention without the consent of the Board or its designee. Executive
will be employed by the Company at the Company’s headquarters in Miami, Florida
and will travel to such other locations as may be reasonably necessary to
discharge his duties. During the Employment Term and the Consulting Period, the
Company will maintain for Executive’s exclusive use an office at the Company’s
headquarters facility in Miami, Florida, and will provide secretarial and other
support personnel for Executive, in each case commensurate with Executive’s
status as President and Chief Executive Officer of the Company.
     4. Compensation and Benefits.
          a. Base Salary. During the Employment Term, Executive will be paid, as
compensation for services rendered pursuant to this Agreement and Executive’s
observance and performance of all of the provisions of this Agreement at the
rate of

 



--------------------------------------------------------------------------------



 



$600,000.00 per year (the “Base Salary”). The Base Salary will be payable in
accordance with the normal payroll procedures of the Company as are in effect
from time to time.
          b. Stock Options and Restricted Stock. During the Employment Term,
Executive shall be entitled to such further grants of stock options and
restricted stock as the Board of Directors of the Company shall, in its sole
discretion, approve from time to time.
          c. Benefits. During the Employment Term and during the Consulting
Period, Executive will be entitled to participate in or benefit from, in
accordance with the eligibility and other provisions thereof, such life, health,
medical, accident, dental and disability insurance and such other benefit plans
as the Company may make generally available to, or have in effect for, other
employees of the Company at the same general level as Executive. In addition to
the foregoing the Company shall provide Executive with a car and housing as
required during the Employment Term. The Company retains the right to terminate
or modify any such benefit plans from time to time in its sole discretion, but
as to Executive, shall not reduce the level or quality of benefits provided to
Executive during the Employment Term and Consulting Period .
          d. Performance Bonus. During the Employment Term, for calendar year
2005, calendar year 2006, and for the three month term ending March 31, 2007,
Executive shall be entitled to participate in the Company’s Executive Bonus Plan
as said Plan is currently constituted for 2005, on the terms set out in
Exhibit A for 2006, and on terms to be established for 2007. Executive shall
have the right to receive the compensation due Executive pursuant to the Terms
of the Executive Bonus Plan in cash, deferred compensation or stock options. In
the event the Executive elects deferred compensation or stock options, the terms
of the deferred compensation or stock options shall be agreed to by both the
Company and the Executive. If the Company and the Executive are unable to agree
to such terms the Executive shall receive such compensation in cash.
          e. Expenses. During the Employment Term and during the Consulting
Period, the Company will reimburse Executive, in accordance with the Company’s
expense reimbursement policies as may be established from time to time by the
Company, for all reasonable travel and other expenses actually incurred or paid
by him during the Employment Term in the performance of his services under this
Agreement, upon presentation of expense statements or vouchers or such other
supporting information as the Company may require.
     5. Consulting Services; Consulting Period and Fees.
          a. Subject to the other provisions of this Agreement, for a period of
two (2) years after the End-of-Term Date (the “Consulting Period”), Executive
shall provide such consulting services (the “Consulting Services”) (i) as may be
reasonably necessary or appropriate in order to effect an orderly transfer of
Executive’s responsibilities to one or more other executives of the Company and
to ensure that the Company is aware of all matters that were handled by
Executive during his employment

2



--------------------------------------------------------------------------------



 



by the Company and (ii) as may be reasonably requested by the Company in
connection with general corporate matters. In furtherance of and without
limiting the foregoing, during the Consulting Period, Executive shall assist the
Company in connection with any legal, quasi-legal, administrative or other
similar proceeding, including any external or internal investigation, involving
the Company or any of its subsidiaries or affiliates, by furnishing such
information and appropriate services to the Company as may be reasonably
requested by the Company.
          b. During the Consulting Period, Executive shall not have any formal
schedule of duties or assignments, but shall make himself available for at least
twenty hours per month to perform the Consulting Services. Executive shall
receive reasonable advance notice from the Company of the time requested for
such Services, which time shall not unreasonably interfere with Executive’s
other activities. Executive may perform Consulting Services by telephone and may
be required to undertake reasonable travel in connection with his performance of
Consulting Services.
          c. In consideration for the Consulting Services, the Company shall pay
Executive a consulting fee equal to $500,000.00 per annum for the year ending
March 31, 2008, and $500,000.00 per annum for the year ending March 31, 2009
(the per annum amount described in this Section 6(c) being referred to herein as
the “Consulting Fee” and the Consulting Fee for each of the two years being
referred to herein in the aggregate as the “Consulting Fees”). The Consulting
Fees shall be payable by the Company to Executive in the same manner as the Base
Salary is paid to Executive.
          d. During the Consulting Period, the Company shall reimburse Executive
for any reasonable related expenses coverable under the Company’s then current
policies for business expenses. Executive will provide such appropriate
documentation of expenses and disbursements as may from time to time be
reasonably requested by the Company.
          e. In the event Executive’s employment with the Company terminates
prior to the End-of-Term Date, the two-year period during which Executive shall
provide Consulting Services hereunder shall be expanded to include the remainder
of the Employment Term and shall commence immediately after such termination of
the Employment Term, rather than after the End-of-Term Date, and such period
shall be referred to herein as the “Consulting Period”. During this expanded
Consulting Period, Executive shall be paid at the levels set out for the
Employment Term until the End-of-Term Date, and thereafter, at the levels set
out in Paragraph 5.c. above.
          f. Notwithstanding anything contained herein to the contrary, in the
event Executive terminates his employment with the Company for Good Reason prior
to the End-of-Term Date, Executive, in Executive’s sole discretion, may elect
to, but shall not be obligated to provide Consulting Services. Executive shall
notify Employer of such election in writing.
          g. During the Consulting Period Executive shall receive the benefits
set forth in Section 4(b).

3



--------------------------------------------------------------------------------



 



     6. Covenants.
          a. Non-Competition and Non-Solicitation. Executive acknowledges and
agrees that the Company’s and its subsidiary and affiliated companies’
(collectively, the “Companies”) telecommunications, energy and infrastructure
services businesses (the “Business”) are conducted throughout the United States
of America and the Commonwealth of Canada. During the Employment Term and the
Consulting Term, (the “Period of Non-Competition”) and within the United States
of America and the Commonwealth of Canada (including their possessions,
protectorates and territories, the “Territory”), Employee will not (whether or
not then employed by the Company for any reason), without the Company’s prior
written consent:
               (i) Directly or indirectly own, manage, operate, control, be
employed by, act as agent, consultant or advisor for, or participate in the
ownership, management, operation or control of, or be connected in any manner
through the investment of capital, lending of money or property, rendering of
services or otherwise, with, any business of the type and character engaged in
and competitive with the Business. For these purposes, ownership of securities
of one percent (1%) or less of any class of securities of a public company will
not be considered to be competition with the Business;
               (ii) solicit, persuade or attempt to solicit or persuade or cause
or authorize directly or indirectly to be solicited or persuaded any existing
customer or client, or potential customer or client to which the Companies have
made a presentation or with which the Companies have been having discussions, to
cease doing business with or decrease the amount of business done with or not to
hire the Companies, or to commence doing Business with or increase the amount of
Business done with or hire another company.
               (iii) solicit, persuade or attempt to solicit or persuade or
cause or authorize directly or indirectly to be solicited or persuaded the
business of any person or entity that is a customer or client of the Companies,
or was their customer within two (2) years prior to cessation of the Executive’s
employment by any of the Companies or any of their subsidiaries, for the purpose
of competing with the Business; or
               (iv) solicit, persuade or attempt to solicit or persuade, or
cause of authorize directly or indirectly to be solicited or persuaded for
employment, or employ or cause or authorize directly or indirectly to be
employed, on behalf of Executive or any other person or entity, any individual
who is or was at any time within six (6) months prior to cessation of
Executive’s employment by the Companies, an employee of any of the Companies.
If Executive breaches or violates any of the provisions of this Section 6, the
running of the Period of Non-Competition will be tolled with respect to
Executive during the continuation of any actual breach or violation. In addition
to any other rights or remedies the Company may have under this Agreement or
applicable law, the Company will be entitled to receive from Executive
reimbursement for all attorneys’ and paralegal fees and

4



--------------------------------------------------------------------------------



 



expenses and court costs incurred by the Company in enforcing this Agreement and
will have the right and remedy to require Executive to account for and pay over
to the Company all compensation, profits, monies, accruals or other benefits
derived or received, directly or indirectly, by Executive from the action
constituting a breach of violation of this Section 6.
     7. Termination Without Cause; Termination for Good Cause; Certain
Consequences. The Company may terminate Executive’s employment under this
Agreement at any time without Cause (as defined in Annex A), subject to the
other terms and conditions of this Agreement, by giving Executive five
(5) business days’ prior written notice of termination. Executive may terminate
Executive’s employment under this Agreement at any time for Good Reason (as
defined in Annex A), subject to the other terms and conditions of this
Agreement, by giving the Company five (5) business days prior written notice of
termination. In addition to any other compensation or benefits payable to
Executive under this Agreement, upon any such termination of employment,
Executive will receive (a) continuation of the Base Salary payable in accordance
with the normal payroll procedures of the Company through the End of Term Date;
(b) the Consulting Fees described under Section 5 of the Agreement; and (c) all
amounts due to Executive under the Company’s 401(k) retirement plan, deferred
compensation plan, split dollar insurance policy or any other benefit plan of
the Company in which the Executive participates. After completion of the
Consulting Period, Executive will also be entitled to elect continuation of
health benefits under COBRA.
Executive also will be entitled to receive any bonus to which Executive would
have been entitled for the year, which bonus shall be payable on the date
described in the applicable bonus plan.
Further, upon the effective date of such termination, all of Executive’s stock
options or restricted stock awards under the Company’s 1994 Stock Incentive Plan
or any other option or benefit plan will immediately (a) in the case of options,
become fully vested and immediately exercisable and may be exercised by
Executive for the full remaining term of the options, and (b) in the case of
restricted stock, all restrictions on the stock will lapse and the stock may be
freely sold without further restriction, except as required by applicable law.
     8. Termination Due to Death or Disability; Certain Consequences: In the
event that Executive’s employment is terminated as a result of Death or
Disability (as defined in Annex A), Executive will receive the compensation and
benefits described in Section 7 above. In addition to such compensation and
benefits, and all other compensation or benefits payable to Executive under this
Agreement, the Company will pay in cash to Executive (or his estate) any
Performance Bonus described under Section 4 of this Agreement to which Executive
would have been entitled for the year in which the death or disability occurred.
     9. Change of Control; Certain Consequences: If, prior to the End-of-Term
Date, there occurs a Change in Control (as defined in Annex A), Executive will
receive the compensation and benefits described in Section 7 above; provided,
however,

5



--------------------------------------------------------------------------------



 



that in the event there is a Change in Control, the Consulting Fees shall be
payable on the effective date of the Change of Control.
     10. Termination for Cause or Resignation for other than Good Reason or
Disability; Certain Consequences. The Company may terminate Executive’s
employment under this Agreement at any time for Cause (as defined Annex A),
subject to the other terms and conditions of this Agreement, by giving Executive
five (5) business days’ prior written notice of termination. In the event of a
termination of employment for Cause or a resignation by Executive for other than
Good Reason or Disability, upon any such termination of employment Executive
will receive (a) any accrued and unpaid portion of the Base Salary through the
date of termination; (b) the entire Deferred Compensation Amount paid in the
manner set forth in Exhibit B; and (c) all amounts due to Executive under the
Company’s 401(k) retirement plan, deferred compensation plan, split dollar
insurance policy or any other benefit plan of the Company in which the Executive
participates. Executive will also be entitled to elect continuation of health
benefits under COBRA; provided, however, Executive will not be entitled to any
Performance Bonus under Section 4 of this Agreement or the Consulting Fees
described under Section 5 of this Agreement, and all unvested stock options or
restricted stock as to which the restriction has not lapsed owned by Executive
will terminate upon the effective date of such termination of employment.
     11. Gross-Up for Excise Tax.
          a. If any payment or benefit under this Agreement becomes subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any substitute provision of the Code, or any interest
or penalties are incurred by Executive with respect to such excise tax
(collectively, the “Excise Tax”), then the Company will pay Executive an
additional amount or amounts (the “Gross-up Payment”), such that the net amount
or amounts retained by Executive, after deduction of any Excise Tax on any of
the payments or benefits under this Agreement and any federal, state and local
tax and Excise Tax on the Gross-up Payment will equal the amount of such payment
or benefits prior to the imposition of such Excise Tax. For purposes of
determining the amount of a Gross-up Payment, Executive will be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-up Payment is payable and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of Executive’s residence on the date the Gross-up Payment is payable, net of the
maximum reduction in federal income taxes that could be obtained from any
available deduction of such state and local taxes.
          b. The Company will pay each Gross-up Payment on the date on which
Executive becomes entitled to the payment or benefits giving rise to the Excise
Tax. If the amount of Excise Tax is later determined to be less than the amount
taken into account in calculating the Gross-up Payment, Executive will repay to
the Company (to the extent actually paid by the Company) the portion of the
Gross-up Payment attributable to the overstated amount of Excise Tax at the time
such reduction is finally

6



--------------------------------------------------------------------------------



 



determined, plus interest at the rate set forth in Section 1274(b)(2)(B) of the
Code. If the amount of the Excise Tax is later determined to be more than the
amount taken into account in calculating the Gross-up Payment, the Company will
pay Executive an additional Gross-up Payment in respect of the additional amount
of Excise Tax and the time the amount of the additional tax is finally
determined.
     12. Indemnification; Insurance. The Company will (a) indemnify and hold
Executive harmless for any claims, demands, damages, liabilities, losses, costs
and expenses (including attorneys’ fees and court costs) incurred or suffered by
Executive in connection with Executive’s performance of his duties under this
Agreement or otherwise on behalf of the Company or its affiliates to the fullest
extent (including advancement of expenses) permitted by Florida corporate law or
other applicable law for the indemnification of officers and directors of a
Florida corporation and (b) will include Executive as a covered employee under
the Company’s directors’ and officers’ liability insurance policy and employment
practices liability insurance policy.
     13. Proprietary Information, Trade Secrets, Etc. Executive acknowledges
that as a result of his employment with the Company, Executive will gain
knowledge of, and will have access to, proprietary and confidential information
and trade secrets of the Company and its affiliates. Therefore, Executive agrees
that he will not, in any fashion, form or manner, directly or indirectly
(i) use, disclose, communicate or provide or permit access to any person or
entity, or (ii) remove from the premises of the Company or any of its affiliates
any notes or records (including copies or facsimiles, whether made by
electronic, electrical, magnetic, optical, laser acoustic or other means),
relating to any confidential, proprietary or secret information of the Company
or any of its affiliates (collectively, “Confidential Information”) (including
without limitation (1) the identity of customers, suppliers, subcontractors and
others with whom they do business; (2) their marketing methods, strategies and
related information; (3) contract terms, pricing, margin or cost information or
other information or other information regarding the relationship between them
and the persons and entities with which they have contracted; (4) their
services, products, software, technology, developments, improvements and methods
of operation; (5) their results of operations, financial condition, projected
financial performance, sales and profit performance and financial requirements;
(6) the identity of and compensation paid to their employees and consultants;
(7) any business plans, models or strategies and the information contained
therein; (8) their sources, leads or methods of obtaining new business; and
(9) all other confidential information of, about or concerning the business of
the Company and its affiliates), except for (x) information that is or becomes
available to the public generally other than as a result of an unauthorized
disclosure by Executive, including as an example publicly-available information
filed by the Company with the Securities and Exchange Commission or other
governmental or regulatory authorities, (y) information that is generally know
in the business of the Company or its affiliates or that constitutes standard
industry practices, customs and methods, or (z) information known to Executive
prior to joining the Company or its predecessors or gained during his employment
with the Company from sources outside of the Company or its employees, officers,
directors, consultants, advisors or other representatives. Executive will be
entitled to use Confidential Information in the discharge of his duties to the
Company.

7



--------------------------------------------------------------------------------



 



     14. Severability; Remedies. It is the desire and intent of the parties to
this Agreement that the provisions of Sections 6 and 13 be enforced to the
fullest extend permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If any particular provisions or
portion of Section 6 and/or 13 is adjudicated invalid or unenforceable, such
section will be deemed amended to delete any provision or portion adjudicated to
be invalid or unenforceable, the amendment to apply only with respect to the
operation of that section in the particular jurisdiction in which the
adjudication is made. The parties recognize that the performance by Executive of
his obligations under Sections 6 and 13 are special, unique and extraordinary in
character, and that if Executive breaches or threatens to breach the terms and
conditions of this Agreement, the Company may suffer irreparable injury for
which no adequate remedy at law may exist. Accordingly, in the event of such
breach or threatened breach, the Company will be entitled, if it so elects, to
institute and prosecute proceedings in any court of competent jurisdiction,
either in law or in equity, to obtain damages for any breach of this Agreement,
to enforce the specific performance of this Agreement by Executive, or to enjoin
Executive from breaching or attempting to breach this Agreement.
     15. Key Man Insurance. Executive agrees to allow the Company to purchase
“Key Man Insurance” in an amount desired by the Company for the benefit of the
Company and to reasonably cooperate with the Company and its designated
insurance agent to allow the purchase of such insurance.
     16. Waiver of Right to Jury Trial. THE COMPANY AND EXECUTIVE KNOWINGLY,
VOLUNTARILY, IRREVOCABLY, UNCONDITIONALLY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS AGREEMENT, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OR DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PERSON OR
PARTY AND RELATED TO THIS AGREEMENT; THIS IRREVOCABLE WAIVER OF THE RIGHT TO A
JURY TRIAL BEING A MATERIAL INDUCEMENT FOR THE COMPANY AND EXECUTIVE TO ENTER
INTO THIS AGREEMENT.
     17. Notices. Any notice, demand, consent, agreement, request, or other
communication required or permitted under this Agreement must be in writing and
must be, (a) mailed by first-class United States mail, registered or certified,
return receipt requested, proper postage prepaid, or (b) delivered personally by
independent courier (such as FedEx, DHL or similar nationally-recognized
courier), to the parties at the addresses as follows (or at such other addressed
as shall be specified by the parities by like notice):

     
If to the Company, to:
  MasTec, Inc.
 
  800 Douglas Rd., Penthouse
 
  Coral Gables, Florida 33134
 
  Fax: 305-406-1907
 
  Attention: Legal Department

8



--------------------------------------------------------------------------------



 



     
If to Executive, to:
  Austin J. Shanfelter
 
  16600 Bear Cub Court
 
  Fort Myers, Florida 33908

Each party may on five (5) days’ prior notice in the manner set forth in this
Section 18 designate by notice in writing a new address to which any notice,
demand, consent, agreement, request for communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication which is mailed or hand delivered in the manner described above
will be deemed received for all purposes at such time as it is delivered to the
addressee (with the return receipt or the courier delivery receipt being deemed
conclusive evidence of such delivery) or at such time as delivery is refused by
the addressee upon presentation.
     18. Miscellaneous.
     This Agreement: (a) may be executed in counterparts, and all counterparts
will collectively constitute a single agreement, (b) may not be amended or
modified except in a writing signed by both parties nor may any provision hereof
be waived except in writing signed by the waiving party, (c) constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements or understanding with respect thereto, (d) is
binding upon and inures to the benefit of the parties and their respective
heirs, personal representatives, beneficiaries, joint tenants, successors and
assigns (whether by merger, consolidation, transfer of all or substantially all
assets, or otherwise), and (e) may not be assigned or the duties delegated
without the consent of both parties except as expressly set forth in this
Agreement.
     This Agreement is intended as an extension of the Original Agreement. The
terms of the Original Agreement, and the covenants and obligations set forth in
the Original Agreement are expressly incorporated into this Agreement. It is the
intention of the Executive and the Company that no benefit or allowance granted
Executive in the Original Agreement be lost or diminished by execution of this
Agreement. In the event of any conflict in terms between the Original Agreement
and this Agreement, the terms of this Agreement shall prevail so long as
consistent with the foregoing expressed intent of the parties.
     19. Governing Law. This Agreement, the rights and obligations of the
parties, and any claims or disputes relating in any way thereto will be governed
by and construed in accordance with the laws of the State of Florida, without
giving effect to any choice or conflict of law provision or rule (whether in the
State of Florida or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Florida. Each of Executive
and the Company, by executing this Agreement, (a) irrevocably submits to the
exclusive jurisdiction of any federal or Florida state court sitting in
Miami-Dade County, Florida in respect of any suit, action or proceeding arising
out of or relating in any way to this Agreement, and irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of such courts and to be bound by any judgment rendered in such
courts; (b) waives, to the fullest extent it may do so effectively under
applicable law, any objection it may have to the laying of the

9



--------------------------------------------------------------------------------



 



venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum; and (c) irrevocably consents, to the
fullest extent it may do so effectively under applicable law, to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Executive or the Company at the address set forth in this
Agreement, such service to become effective five (5) business days (or such
other period of time provided by applicable law) after such mailing. In addition
to any other rights or remedies that either party may have under this Agreement
or under law, the prevailing party in any suit, action or proceeding will be
entitled to collect attorneys fees from the other party and (ii) interest on any
amount not paid when due at a rate per annum equal to eighteen percent (18%) or
the maximum amount permitted by law.
     EXECUTED as of the date first above written.

            MASTEC, INC.
      By:   /s/ Jorge Mas         Name:   Jorge Mas        Title:   Chairman of
the Board        EXECUTIVE
      By:   /s/ Austin Shanfelter         Austin J. Shanfelter           

10



--------------------------------------------------------------------------------



 



         

Annex A
     “Cause” means (i) Executive being convicted of any felony (whether or not
against the Company or its affiliates), (ii) willful malfeasance in the
performance of the Executive’s responsibilities after ten (10) days’ written
notice to Executive and an opportunity to cure, (iii) any material act of
dishonesty by the Executive against the Company or any of its affiliates, (iv) a
material violation by the Executive of any of the written policies or rules of
the Company or any of its affiliates or (v) the voluntary resignation of (or the
giving of notice of voluntary resignation by) Executive from employment with the
Company or any of its affiliates without Good Reason (as defined below) or
Disability (as defined below). The determination that Cause had occurred must be
made by unanimous vote of all of the members of the Board (other than Executive)
after forty-five (45) days’ prior written notice to Executive and an opportunity
to appear before the Board and contest the determination of Cause.
     “Change in Control” means the occurrence of any of the following events:
(i) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of common stock
of the Company are to be converted into cash, securities or other property,
provided that the consolidation or merger is not with a corporation (X) in which
a majority of the combined voting power of the corporation’s outstanding common
stock immediately before the consolidation or merger is beneficially owned by an
individual or entity described in subclauses (iv)(b) or (iv)(c) below, unless
the Requisite Percentage described in subclause (iv) below of the combined
voting power of such corporation’s outstanding common stock immediately before
the consolidation or merger is held by individuals or entities not meeting the
definition of subclause (iv)(a), (iv)(b) or (iv)(c) below or (Y) a wholly-owned
subsidiary of the Company immediately before the consolidation or merger,
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions) of all, or substantially all, of the assets of the Company,
(iii) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company, (iv) any “person,” including a
“group” as determined in accordance with Sections 13(d) and 14(d) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of the Requisite Percentage (as hereinafter defined) of
the combined voting power of the Company’s then outstanding common stock,
provided that such person, immediately before it becomes such a beneficial owner
of such Requisite Percentage, is not (a) a wholly-owned subsidiary of the
Company, (b) an individual, or a spouse or a child of such individual, that on
January 1, 2002, owned greater than 20% of the combined voting power of the
Company’s common stock, or (c) a trust, foundation or other entity controlled by
an individual or individuals described in the preceding subsection (b),
(v) individuals who constitute the Board on November ___, 2005 (the Incumbent
Board”), cease for any reason to constitute at least a majority thereof,
provided that any person becoming a director subsequent to November ___, 2005,
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least three quarters of the directors comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such

11



--------------------------------------------------------------------------------



 



person is named as a nominee for director, without objection to such nomination)
will be, for purposes of this clause, considered as though such person were a
member of the Incumbent Board, or (vi) the individuals or entities described in
clauses (iv)(b) and (iv)(c) of this definition sell, transfer or exchange to
unaffiliated persons or entities 80% or more of their combined beneficial
ownership of the voting power of the Company’s outstanding common stock.
     “Disability” means the inability to perform the material duties of
President and Chief Executive Officer of the Company.
     “Good Reason” means any of the following events unless it occurs with
Executive’s express prior written consent: (i) the assignment to Executive of
any duties inconsistent with, or a diminution of, Executive’s position, duties,
titles, offices, responsibilities and status with the Company, or any removal of
Executive or any failure to reelect Executive to any of such positions,
including as President and Chief Executive Officer; (ii) a reduction or material
delay in payment of Executive’s compensation and benefits, including Salary and
bonuses; (iii) except with respect to changes required to maintain its
tax-qualified status or changes generally applicable to all employees of the
Company, any failure by the Company to continue in effect or make any provision
for any benefit, stock option, annual bonus or contingent loan arrangements, or
other incentive plan or arrangement of any type in which Executive is
participating from time to time, the taking of which action would adversely
affect Executive’s participation in or materially reduce Executive’s benefits
under any such benefit plan or arrangement or deprive Executive of any material
fringe benefit enjoyed by Executive from time to time, or the failure to provide
Executive with the number of paid vacation days to which he is entitled; (iv) a
relocation of the Company’s principal executive offices outside of Miami-Dade,
Broward, Palm Beach or Monroe counties, Florida, or Executive’s relocation to
any place other than the location at which Executive performed his duties as of
the date hereof; (v) Executive timely receives an Opt-Out Notice or (vi) a
breach of any other material provision of this Agreement.
     “Requisite Percentage” means 20%, or a percentage greater than 20%.

12



--------------------------------------------------------------------------------



 



EXHIBIT A
Bonus Table for 2006 Austin J. Shanfelter

                                 
EPS 2006
  55cents   65cents   75cents   85cents
 
                               
Bonus as
                               
% of salary
    50 %     75 %     100 %     125 %

No bonus to be paid if minimum of 55 cents EPS not reached.
Cap on bonus, where EPS is 95 cents or greater would be maximum of 150% of base
salary.

13